 

Case 2:21-cv-00058-Z-BR Document 8 Filed 06/14/21 Pagelof2 PagelD 35

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS WN
AMARILLO DIVISION 14 2021

 

 

 

 

 

NATHANIEL MARTINEZ,

BYALA =

NORTHERN DISTRICT OF TEXAS
FILED

CLERK, U.S. DISTRICT COURT

 

 

Petitioner,
Vv. 2:21-CV-58-Z-BR

DIRECTOR, TDCJ-CID,

CO? OP? CO? (2 (OD (OP? (O27 (2 K

Respondent.
ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by Petitioner in this
case. ECF No. 7. No objections to the findings, conclusions, and recommendation have been filed.
After making an independent review of the pleadings, files, and records in this case, the Court
concludes that the findings, conclusions, and recommendation of the Magistrate Judge are correct.
It is therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate
Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability, because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that Petitioner has failed to show (1)

 
Case 2:21-cv-00058-Z-BR Document 8 Filed 06/14/21 Page 2of2 PagelD 36

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 US. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

June 14 2021,

 

MATYHEW J. KACSMARYK
UNJLED STATES DISTRICT JUDGE

 
